DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-16 are pending, claims 1-6 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2018 has been considered by the examiner.
Allowable Subject Matter
Claims 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a hybrid vehicle control device for a hybrid vehicle having a belt-type continuously variable transmission, a controller configured to perform a low speed position return expediting control in response to a downshift 
request accompanying deceleration, wherein the low speed position return expediting
control is configured to increase a differential pressure between a primary pressure 
and a secondary pressure and cause a downshift toward a lowest speed position
transmission ratio by reducing the primary pressure; and further reduce the primary
pressure in response to acondition that the secondary pressure becomes greater than
or equal to a trigger threshold value during the downshift; terminate the low speed
position return expediting control in response to a condition that an actual secondary

pressure lower limit higher than the secondary pressure minimum level during
the low speed position return expediting control, wherein the secondary pressure lower
limit is a lower limit value of the secondary pressure and the remaining structure as a whole together in its entirety as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2004/0102288 to Ayabe et al. teaches a high and low pressure but lacks a teaching that the transmission is a belt type transmission.
U.S. Publication No. 2016/0368499 to Kimura et al. teaches a transmission that is downshifted, but lacks a teaching of a low speed position return expediting control.
Korean Patent No. 20150099561 to Roemers et al. teaches a belt type transmission with a primary and secondary pressure, but lacks a teaching of a trigger pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659